Motion granted to vacate order denying appellant’s application to open default, upon condition that appellant pay to respondent’s attorneys ten dollars and argue the appeal at the May term.
The following candidates were admitted to practice as attorneys and counselors at law during the March term, 1917:
Upon examination by State Board of Law Examiners: Edith J. Drumm, *911of Buffalo; Charles M. Merritt, of Syracuse; Tobias E. Purcell, of New York city; A. Edward Krieger, of Salamanca; Edward G. Kinkel, of Buffalo; Thomas J. Campbell, of Buffalo; George E. Phillies, of Buffalo; Michael A. Hogan, of Rochester; Frank A. Stedman, of Livonia; Dwight Copley Pitcher, of Brooklyn; Ralph C. Taylor, of Loekport; Carroll M. Roberts, of Rochester; Clarence Lynn Chamberlain, of Port Dickinson; Raymond A. Smith, of East Hampton; J. Russell Rogerson, of Jamestown; Joseph A. Gloger, of Syracuse; John D. Dickson, of Angelica; G. Raynolds Stearns, Jr., of Buffalo.
Upon Pennsylvania credentials: William S. Smith, of Niagara Falls.